DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (“5G; NR; Physical layer procedures for control”, ETSI TS 138 213 v15.5.0, as submitted by the applicant with IDS received on 11/19/2020) in view of OPPO (“Summary on UCI enhancement for URLLC”, R1-1905716, as submitted by the applicant with IDS received on 11/19/2020) and further in view of Yoshioka et al. (US Pub. 2022/0053483).
Regarding claims 1, 5, 9 and 13, 3GPP teaches a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, physical uplink control channel (PUCCH) configuration information including a number of slots for repetition of a PUCCH transmission (see section 9.2.1, 9.2.6); receiving, from the base station, downlink control information (DCI) (see section 9.2.3); receiving, from the base station, data on a physical downlink shared channel 
Regarding claims 2, 6, 10 and 14, OPPO teaches the length of the subslot indicates a number of symbols in one of the slots (“Number and length of UL sub-slots in a slot is UE-specifically semi-statically configured” in section 2.1 and “The sub-slot size is 7 or 14 OFDM symbols” in section 2.4).
Regarding claims 3, 7, 11 and 15, OPPO teaches the number of symbols includes 2 symbols or 7 symbols (“The sub-slot size is 7 or 14 OFDM symbols” in section 2.4).
Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of OPPO and Yoshioka et al. and further in view of OPPO (“Summary on email discussion [90b-NR-29] on PUCCH resource set”, R1-1719972, as submitted by the applicant with IDS received on 11/19/2020, hereinafter “OPPO2”).
Regarding claims 4, 8, 12 and 16, 3GPP in view of OPPO and Yoshioka teaches the limitations in claims 1, 5, 9 and 13 as shown above.  3GPP, also, teaches the PUCCH configuration information includes information on PUCCH resource sets (“dedicated PUCCH resource configuration, provided by PUCCH-ResourceSet in PUCCH-Config” in section 9.2.1).  3GPP in view of OPPO, however, does not teach the DCI includes information indicating one of the PUCCH resource sets.  OPPO2 teaches the DCI includes information indicating one of the PUCCH resource sets (“A PUCCH resource within the configured set is indicated by DCI” in Agreement (RAN1#88) in section 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP in view of OPPO and Yoshioka to have the DCI includes information indicating one of the PUCCH resource sets.as taught by OPPO2 in order to supports PUCCH resource allocation for HARQ-ACK transmission (Agreement (RAN1#88) in section 1). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414